DETIALED REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2021 and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9-10, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alpert et al. (US 2018/0184233; “Alpert”).
Regarding claim 1, Alpert teaches a method comprising: 
receiving a plurality of packets over a plurality of physical layer modules from another device [Alpert ¶¶ 0037-0038, Fig. 2: receiving STA 102a can receive the data 216a over the first band at a first receiving wireless radio 224a (i.e. first PHY module) and second data 216b at a second receiving wireless radio 224b (i.e. second PHY module) from sending STA 104a]; 
generating a block acknowledgment packet that indicates that the plurality of packets have been received from the another device [Alpert ¶ 0038: acknowledgement manager 228 (executed in a controller 820) can aggregate the data 232 and form a block acknowledgement (BA) for all received data packets; see also ¶ 0060: block ACK indicates whether data associated with a TID has been received or needs to be resent]; 
selecting one of the plurality of physical layer modules for transmission of the block acknowledgment packet; and providing the block acknowledgment packet to the selected one of the plurality of physical layer modules for transmission to the another device [Alpert ¶ 0038: BA can be sent by one of the wireless radios 224 and over one of the bands (e.g. band A 216a or band B 216b) to the sending STA 104a, as signal 220; ¶ 0052: transmitter hardware 224a (e.g., transmitter 864, MAC module 860, and/or PHY module 856, etc.) can send the BA 400, as signal 316, over the first band 216a or the second band 216b (shown in FIG. 2 as signal 220) to the sending STA 104a, in step 624 (here, as the BA is sent over only one of band A and B, a selection of band A/B (and associated PHY layer) would be an inherent precursor to transmission of the BA)].
Regarding claim 5, Alpert teaches the method of claim 1, wherein the block acknowledgment packet further indicates the one of the plurality of physical layer modules over which each of the plurality of packets was received [Alpert ¶ 0043, Fig. 4E: per-TID information 448 can include a band ID 460, wherein the band ID 460 can be any identifier that identifies the band used for the data packet that is unique compared to the other bands; see Fig. 2: Band A associated with PHY of wireless transceiver 224a and band B associated with PHY of transceiver 224b].
Regarding claim 6, Alpert teaches the method of claim 1, wherein each of the plurality of physical layer modules over which the plurality of packets were received is associated with a different frequency band [Alpert ¶ 0034: a first STA 104a can communicate with a second STA 102a using a multi-band transmission 216a, 216b. Here, two or more flows 216 can be sent across multiple bands (e.g. band A 216a and band B 216b)].
Regarding claim 7, Alpert teaches the method of claim 1, wherein the block acknowledgment packet further indicates that at least one packet was not received over at least one of the plurality of physical layer modules [Alpert ¶ 0039, Fig. 3: sending STA 104a retransmits packets that were not received at the receiving STA 102a, based on the multi-band acknowledgment 220 (see Fig. 3: only received packets A1, A3, B1, B2, and B4 are received and acknowledged in step 316; ¶ 0044, Fig. 4A-4E: BA 400 contains TID value 472 may have a similar function to the TID 468 to identify a packet in a stream of packets, wherein these values can be returned for each data packet in a BA signal 316 to acknowledge receipt of a data packet in a multi-band transmission (i.e. by explicitly sending ack information for received packets, those packets that were not received are implicitly indicated)].
Regarding claim 9, Alpert teaches the method of claim 1, wherein the plurality of packets are received by a media access control (MAC) module [Alpert ¶¶ 0037-0038, Fig. 2: receiving STA 102a can receive the data 216a over the first band at a first receiving wireless radio 224a and second data 216b at a second receiving wireless radio 224b from sending STA 104a (see Fig. 2 showing each of radio 224a/224b having associated PHY and MAC layers)].
Regarding claim 10, Alpert teaches a device comprising: 
a memory; and at least one processor [Alpert ¶ 0068, Fig. 8: device 800 can also include a controller/microprocessor 820 and a memory/storage/cache 816 which may store information and operations necessary for configuring and transmitting or receiving the information described herein] configured to: 
receive a plurality of packets over a plurality of physical layer modules from another device [Alpert ¶¶ 0037-0038, Fig. 2: receiving STA 102a can receive the data 216a over the first band at a first receiving wireless radio 224a (i.e. first PHY module) and second data 216b at a second receiving wireless radio 224b (i.e. second PHY module) from sending STA 104a]; 
generate a block acknowledgment packet that indicates that the plurality of packets have been received from the another device [Alpert ¶ 0038: acknowledgement manager 228 (executed in a controller 820) can aggregate the data 232 and form a block acknowledgement (BA) for all received data packets; see also ¶ 0060: block ACK indicates whether data associated with a TID has been received or needs to be resent]; 
select one of the plurality of physical layer modules for transmission of the block acknowledgment packet; and provide the block acknowledgment packet to the selected one of the plurality of physical layer modules for transmission to the another device [Alpert ¶ 0038: BA can be sent by one of the wireless radios 224 and over one of the bands (e.g. band A 216a or band B 216b) to the sending STA 104a, as signal 220; ¶ 0052: transmitter hardware 224a (e.g., transmitter 864, MAC module 860, and/or PHY module 856, etc.) can send the BA 400, as signal 316, over the first band 216a or the second band 216b (shown in FIG. 2 as signal 220) to the sending STA 104a, in step 624 (here, as the BA is sent over only one of band A and B, a selection of band A/B (and associated PHY layer) would be an inherent precursor to transmission of the BA)].
Regarding claim 14, Alpert teaches the device of claim 10, wherein the block acknowledgment packet further indicates the one of the plurality of physical layer modules over which each of the plurality of packets was received [Alpert ¶ 0043, Fig. 4E: per-TID information 448 can include a band ID 460, wherein the band ID 460 can be any identifier that identifies the band used for the data packet that is unique compared to the other bands; see Fig. 2: Band A associated with PHY of wireless transceiver 224a and band B associated with PHY of transceiver 224b].
Regarding claim 15, Alpert teaches the device of claim 10, wherein each of the plurality of physical layer modules over which the plurality of packets were received is associated with a different frequency band [Alpert ¶ 0034: a first STA 104a can communicate with a second STA 102a using a multi-band transmission 216a, 216b. Here, two or more flows 216 can be sent across multiple bands (e.g. band A 216a and band B 216b)].
Regarding claim 16, Alpert teaches the device of claim 10, wherein the block acknowledgment packet further indicates that at least one packet was not received over at least one of the plurality of physical layer modules [Alpert ¶ 0039, Fig. 3: sending STA 104a retransmits packets that were not received at the receiving STA 102a, based on the multi-band acknowledgment 220 (see Fig. 3: only received packets A1, A3, B1, B2, and B4 are received and acknowledged in step 316; ¶ 0044, Fig. 4A-4E: BA 400 contains TID value 472 may have a similar function to the TID 468 to identify a packet in a stream of packets, wherein these values can be returned for each data packet in a BA signal 316 to acknowledge receipt of a data packet in a multi-band transmission (i.e. by explicitly sending ack information for received packets, those packets that were not received are implicitly indicated)].
Regarding claim 18, Alpert teaches the device of claim 10, wherein the plurality of packets are received by via media access control (MAC) module [Alpert ¶¶ 0037-0038, Fig. 2: receiving STA 102a can receive the data 216a over the first band at a first receiving wireless radio 224a and second data 216b at a second receiving wireless radio 224b from sending STA 104a (see Fig. 2 showing each of radio 224a/224b having associated PHY and MAC layers)].
Regarding claim 19, Alpert teaches a computer program product comprising code stored in a non-transitory computer-readable storage medium, the code, when executed by one or more processors, causes the one or more processors to perform operations [Alpert ¶ 0068, Fig. 8: device 800 can also include a controller/microprocessor 820 and a memory/storage/cache 816 which may store information and operations necessary for configuring and transmitting or receiving the information described herein] comprising: 
receiving a plurality of packets over a plurality of physical layer modules from another device [Alpert ¶¶ 0037-0038, Fig. 2: receiving STA 102a can receive the data 216a over the first band at a first receiving wireless radio 224a (i.e. first PHY module) and second data 216b at a second receiving wireless radio 224b (i.e. second PHY module) from sending STA 104a]; 
generating a block acknowledgment packet that indicates that the plurality of packets have been received from the another device [Alpert ¶ 0038: acknowledgement manager 228 (executed in a controller 820) can aggregate the data 232 and form a block acknowledgement (BA) for all received data packets; see also ¶ 0060: block ACK indicates whether data associated with a TID has been received or needs to be resent]; 
selecting one of the plurality of physical layer modules for transmission of the block acknowledgment packet; and providing the block acknowledgment packet to the selected one of the plurality of physical layer modules for transmission to the another device [Alpert ¶ 0038: BA can be sent by one of the wireless radios 224 and over one of the bands (e.g. band A 216a or band B 216b) to the sending STA 104a, as signal 220; ¶ 0052: transmitter hardware 224a (e.g., transmitter 864, MAC module 860, and/or PHY module 856, etc.) can send the BA 400, as signal 316, over the first band 216a or the second band 216b (shown in FIG. 2 as signal 220) to the sending STA 104a, in step 624 (here, as the BA is sent over only one of band A and B, a selection of band A/B (and associated PHY layer) would be an inherent precursor to transmission of the BA)].
Regarding claim 20, Alpert teaches the computer program product of claim 19, wherein the plurality of packets are received by via media access control (MAC) module [Alpert ¶¶ 0037-0038, Fig. 2: receiving STA 102a can receive the data 216a over the first band at a first receiving wireless radio 224a and second data 216b at a second receiving wireless radio 224b from sending STA 104a (see Fig. 2 showing each of radio 224a/224b having associated PHY and MAC layers)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Sugaya (US 2018/0316476; “Sugaya”).
Regarding claim 2, Alpert teaches the method of claim 1, however, Alpert does not explicitly disclose further comprising: prior to selecting the one of the plurality of physical layer modules for transmission of the block acknowledgment packet, deferring transmission of the block acknowledgement packet when one or more acknowledgment deferral factors are satisfied.
However, in a similar field of endeavor, Sugaya teaches prior to selecting the one of the plurality of physical layer modules for transmission of the block acknowledgment packet, deferring transmission of the block acknowledgement packet when one or more acknowledgment deferral factors are satisfied [Sugaya ¶ 0205, Fig. 14: when it is determined that the data payload is successfully received, the reception side device 100R determines whether the BA policy is “Delayed” (here, a BA policy of “delayed” is analogous to a deferral factor being satisfied) and if so the reception side device 100R stores the sequence number at step S714 (see Fig. 14 showing ); ¶ 0197: reception side device 100R determines whether there is an ACK return request (step S705) (here, an ACK return request is analogous to a deferral factor not being satisfied); ¶ 0201: reception side device 100R transmits the BA frame (step S709), e.g., the control unit 120 determines whether the wireless transmission path can be used, wherein when the wireless transmission path is vacant, the BA frame is transmitted to the transmission side device 100T (i.e., when deferral factor is no longer satisfied BA is transmitted over a vacant path; see also ¶ 0163: PHY layer burst sent over vacant path)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving packets on multiple PHY layers and responding with a block acknowledgement transmitted over a single PHY layer as taught by Alpert with the method of deferring ack transmission corresponding to multiple received packets based on a deferral indicator as taught by Sugaya.  The motivation to combine these references would be to reduce acknowledgement overhead through use of block acknowledgements thereby improving communication efficiency [Sugaya ¶ 0003].
Regarding claim 3, Alpert in view of Sugaya teaches the method of claim 2, however, Alpert does not explicitly disclose further comprising: receiving one or more additional packets via one or more of the plurality of physical layer modules while the transmission of the block acknowledgement packet is being deferred; adding an indication to the block acknowledgment packet that indicates that the one or more additional packets have been received; and when the one or more acknowledgment deferral factors are not satisfied, providing the block acknowledgment packet with the added indication to the selected one of the plurality of physical layer modules for transmission to the another device.
However, Sugaya teaches receiving one or more additional packets via one or more of the plurality of physical layer modules while the transmission of the block acknowledgement packet is being deferred; adding an indication to the block acknowledgment packet that indicates that the one or more additional packets have been received [Sugaya ¶ 0205, Fig. 14: when it is determined that the data payload is successfully received, the reception side device 100R determines whether the BA policy is “Delayed” (here, a BA policy of “delayed” is analogous to a deferral factor being satisfied) and if so the reception side device 100R stores the sequence number at step S714 (see also Fig. 14 showing the accumulation of sequence numbers corresponding to received packets, i.e., while the deferral indication is satisfied, additional packets may be received and information stored for subsequent BA transmission)]; and 
when the one or more acknowledgment deferral factors are not satisfied, providing the block acknowledgment packet with the added indication to the selected one of the plurality of physical layer modules for transmission to the another device [Sugaya ¶ 0197: reception side device 100R determines whether there is an ACK return request (step S705) (here, an ACK return request is analogous to a deferral factor not being satisfied); ¶ 0201: reception side device 100R transmits the BA frame (step S709), over vacant path (see also ¶ 0163: PHY layer burst sent over vacant path) to the transmission side device 100T (i.e., accumulated sequence numbers are sent in BA when deferral is no longer indicated)].
The motivation to combine these references is illustrated in the rejection of claim 2 above.
Regarding claim 8, Alpert teaches the method of claim 1, wherein the one of the plurality of physical layer modules is selected for the transmission of the block acknowledgment packet [Alpert ¶ 0038: BA can be sent by one of the wireless radios 224 and over one of the bands (e.g. band A 216a or band B 216b) to the sending STA 104a (i.e. one of band A or B, corresponding or respective PHY, is selected)].
However, Alpert does not explicitly disclose selecting a physical layer based at least in part on a channel availability associated with the selected one of the plurality of physical layer modules.
However, in a similar field of endeavor, Sugaya teaches selecting a physical layer based at least in part on a channel availability associated with the selected one of the plurality of physical layer modules [Sugaya ¶ 0201: reception side device 100R transmits the BA frame (step S709), e.g., the control unit 120 determines whether the wireless transmission path can be used, wherein when the wireless transmission path is vacant, the BA frame is transmitted to the transmission side device 100T (i.e., when deferral factor is no longer satisfied BA is transmitted over a vacant path; see also ¶ 0163: PHY layer burst sent over vacant path)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving packets on multiple PHY layers and responding with a block acknowledgement transmitted over a single PHY layer as taught by Alpert with the method of transmitting a block acknowledgement over a vacant path as taught by Sugaya.  The motivation to combine these references would be improve communication efficiency [Sugaya ¶ 0003].
Regarding claim 11, Alpert teaches the device of claim 10, however, does not explicitly disclose wherein the at least one processor is further configured to: prior to selecting the one of the plurality of physical layer modules for transmission of the block acknowledgment packet, deferring transmission of the block acknowledgement packet when one or more acknowledgment deferral factors are satisfied.
However, in a similar field of endeavor, Sugaya teaches prior to selecting the one of the plurality of physical layer modules for transmission of the block acknowledgment packet, deferring transmission of the block acknowledgement packet when one or more acknowledgment deferral factors are satisfied [Sugaya ¶ 0205, Fig. 14: when it is determined that the data payload is successfully received, the reception side device 100R determines whether the BA policy is “Delayed” (here, a BA policy of “delayed” is analogous to a deferral factor being satisfied) and if so the reception side device 100R stores the sequence number at step S714 (see Fig. 14 showing ); ¶ 0197: reception side device 100R determines whether there is an ACK return request (step S705) (here, an ACK return request is analogous to a deferral factor not being satisfied); ¶ 0201: reception side device 100R transmits the BA frame (step S709), e.g., the control unit 120 determines whether the wireless transmission path can be used, wherein when the wireless transmission path is vacant, the BA frame is transmitted to the transmission side device 100T (i.e., when deferral factor is no longer satisfied BA is transmitted over a vacant path; see also ¶ 0163: PHY layer burst sent over vacant path)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving packets on multiple PHY layers and responding with a block acknowledgement transmitted over a single PHY layer as taught by Alpert with the method of deferring ack transmission corresponding to multiple received packets based on a deferral indicator as taught by Sugaya.  The motivation to combine these references would be to reduce acknowledgement overhead through use of block acknowledgements thereby improving communication efficiency [Sugaya ¶ 0003].
Regarding claim 12, Alpert in view of Sugaya teaches the device of claim 11, however, Alpert does not explicitly disclose wherein the at least one processor is further configured to: receive one or more additional packets via one or more of the plurality of physical layer modules while the transmission of the block acknowledgement packet is being deferred; adding an indication to the block acknowledgment packet that indicates that the one or more additional packets have been received; and when the one or more acknowledgment deferral factors are not satisfied, providing the block acknowledgment packet with the added indication to the selected one of the plurality of physical layer modules for transmission to the another device.
However, Sugaya teaches receiving one or more additional packets via one or more of the plurality of physical layer modules while the transmission of the block acknowledgement packet is being deferred; adding an indication to the block acknowledgment packet that indicates that the one or more additional packets have been received [Sugaya ¶ 0205, Fig. 14: when it is determined that the data payload is successfully received, the reception side device 100R determines whether the BA policy is “Delayed” (here, a BA policy of “delayed” is analogous to a deferral factor being satisfied) and if so the reception side device 100R stores the sequence number at step S714 (see also Fig. 14 showing the accumulation of sequence numbers corresponding to received packets, i.e., while the deferral indication is satisfied, additional packets may be received and information stored for subsequent BA transmission)]; and 
when the one or more acknowledgment deferral factors are not satisfied, providing the block acknowledgment packet with the added indication to the selected one of the plurality of physical layer modules for transmission to the another device [Sugaya ¶ 0197: reception side device 100R determines whether there is an ACK return request (step S705) (here, an ACK return request is analogous to a deferral factor not being satisfied); ¶ 0201: reception side device 100R transmits the BA frame (step S709), over vacant path (see also ¶ 0163: PHY layer burst sent over vacant path) to the transmission side device 100T (i.e., accumulated sequence numbers are sent in BA when deferral is no longer indicated)].
The motivation to combine these references is illustrated in the rejection of claim 11 above.
Regarding claim 17, Alpert teaches the device of claim 10, wherein the one of the plurality of physical layer modules is selected for the transmission of the block acknowledgment packet [Alpert ¶ 0038: BA can be sent by one of the wireless radios 224 and over one of the bands (e.g. band A 216a or band B 216b) to the sending STA 104a (i.e. one of band A or B, corresponding or respective PHY, is selected)].
However, Alpert does not explicitly disclose selecting a physical layer based at least in part on a channel availability associated with the selected one of the plurality of physical layer modules.
However, in a similar field of endeavor, Sugaya teaches selecting a physical layer based at least in part on a channel availability associated with the selected one of the plurality of physical layer modules [Sugaya ¶ 0201: reception side device 100R transmits the BA frame (step S709), e.g., the control unit 120 determines whether the wireless transmission path can be used, wherein when the wireless transmission path is vacant, the BA frame is transmitted to the transmission side device 100T (i.e., when deferral factor is no longer satisfied BA is transmitted over a vacant path; see also ¶ 0163: PHY layer burst sent over vacant path)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving packets on multiple PHY layers and responding with a block acknowledgement transmitted over a single PHY layer as taught by Alpert with the method of transmitting a block acknowledgement over a vacant path as taught by Sugaya.  The motivation to combine these references would be improve communication efficiency [Sugaya ¶ 0003].

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Sugaya in view of Matsuo et al. (US 2010/0226349; “Matsuo”).
Regarding claim 4, Alpert in view of Sugaya teaches the method of claim 2, however, does not explicitly disclose wherein the one or more acknowledgment deferral factors is based on a size of a retransmission buffer at the another device.
However, in a similar field of endeavor, Matsuo teaches wherein the one or more acknowledgment deferral factors is based on a size of a retransmission buffer at the another device [Matsuo ¶¶ 0101-0102: if the transmission buffer size is smaller than a value of the SN field, the response type is switched to the ACK/BA policy (from a NACK/NBA policy) at timing at which the buffer size reaches its upper limit (here, based on a transmission buffer fullness, feedback is either a ack/BA policy or a NAK/NBA policy wherein each policy is analogous to a different deferral type/factor)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving packets on multiple PHY layers and responding with a block acknowledgement transmitted over a single PHY layer as taught by Alpert with the method of adjusting a block acknowledgement policy based on the state of a transmission/retransmission buffer as taught by Matsuo.  The motivation to do so would be to improve wireless communication access efficiency [Matsuo ¶ 0007].
Regarding claim 13, Alpert in view of Sugaya teaches the device of claim 11, however, does not explicitly disclose wherein the one or more acknowledgment deferral factors is based on a size of a retransmission buffer at the another device.
However, in a similar field of endeavor, Matsuo teaches wherein the one or more acknowledgment deferral factors is based on a size of a retransmission buffer at the another device [Matsuo ¶¶ 0101-0102: if the transmission buffer size is smaller than a value of the SN field, the response type is switched to the ACK/BA policy (from a NACK/NBA policy) at timing at which the buffer size reaches its upper limit (here, based on a transmission buffer fullness, feedback is either a ack/BA policy or a NAK/NBA policy wherein each policy is analogous to a different deferral type/factor)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving packets on multiple PHY layers and responding with a block acknowledgement transmitted over a single PHY layer as taught by Alpert with the method of adjusting a block acknowledgement policy based on the state of a transmission/retransmission buffer as taught by Matsuo.  The motivation to do so would be to improve wireless communication access efficiency [Matsuo ¶ 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474